Title: From Thomas Jefferson to George Jefferson, 4 January 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington Jan. 4. 05.
                  
                  Messrs. Brown & co. returned to me Lilly’s draught. as their refusal to recieve paiment in bills of the US. states bank here would have subjected me to the necessity of procuring & remitting specie, or you to that of exchanging my bills for something which they would recieve, I applied to the Secy. of the Treasury to know how mr Gibbons makes his remittances here. he told me that for the sum paid here he would give me a draught on mr Gibbons at any time. this therefore I shall send you. it may not be amiss to advise mr Gibbons of it, lest he should by previous remittances leave himself unfurnished to meet the draught. accept affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               